CRAIG moved the court for amandamus to compel the register of the land office to register a plat and certificate of survey made for him in Woodford county, on the 11th Df April, 1804, by virtue of an entry made in his name in Fayette county, on the 24th October, 1784. Wood-ford was taken off of Fayette county on the 1st May, 1789; Scott out of Woodford on the 1st Sept. 1792.
The register certified, for cause of refusal, the opinion of the attorney general that the survey had not been executed within the period limited by law.
The affidavit of William Steele proved that said Craig, at the date of his entry, and ever since, resided jn that part of Fayette which was afterwards a part of Woodford, until that county was divided.
Peremptory mandamus awarded (a).

 Vide Symptom vs. the Regifter, Pr Dec. 256.